                  Case 19-50875-JKS              Doc 33         Filed 06/02/21      Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                                      Chapter 11

WOODBRIDGE GROUP OF COMPANIES, LLC, et                                      Case No. 17-12560 (JKS)
al.,1
                                                                            (Jointly Administered)
                           Remaining Debtors.

MICHAEL GOLDBERG, as Liquidating Trustee of the
Woodbridge Liquidation Trust, successor in interest to                      Adv. Proc. No. 19-50875 (JKS)
the estates of WOODBRIDGE GROUP OF
COMPANIES, LLC, et al.,
                           Plaintiff,                                       Ref Docket No. 31
         vs.
PROVIDENT TRUST GROUP, LLC,
ADMINISTRATOR AND CUSTODIAN FOR THE
BENEFIR OF JOHN C. MILLER IRA; JOHN C
MILLER,
                           Defendants.


                                         AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

SHARNA WILSON, being duly sworn, deposes and says:

1. I am employed as a Case Manager by Epiq Class Action and Claims Solutions, Inc., located
   at 777 Third Avenue, New York, New York 10017. I am over the age of eighteen years and
   am not a party to the above-captioned action.

2. On May 20, 2021, I caused to be served the “Notice of Voluntary Dismissal of Adversary
   Proceeding,” dated May 20, 2021 [Docket No. 31], by causing true and correct copies to be
   enclosed securely in a separate postage pre-paid envelopes and delivered via first class mail
   to those parties listed on the annexed Exhibit A.


1        The Remaining Debtors and the last four digits of their respective federal tax identification number are as
         follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1,
         LLC (0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks,
         California 91423.



                                                          -1-
              Case 19-50875-JKS        Doc 33       Filed 06/02/21     Page 2 of 4




3. The envelope utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”


                                                                     /s/ Sharna Wilson
                                                                     Sharna Wilson

  Sworn to before me this
  27th day of May, 2021
  /s/ Panagiota Manatakis
  Notary Public, State of New York
  No. 01MA6221096
  Qualified in Queens County
  Commission Expires April 26, 2022




                                              -2-
Case 19-50875-JKS   Doc 33     Filed 06/02/21   Page 3 of 4




                    EXHIBIT A




                         -3-
Case 19-50875-JKS   Doc 33   Filed 06/02/21   Page 4 of 4
